Citation Nr: 0324159	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  00-12 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to March 
1972. 

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which found that the veteran had not presented new 
and material evidence to reopen a previously denied claim of 
service connection for multiple sclerosis.  The RO in 
Oakland, California, currently has jurisdiction over the 
veteran's claims folder.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in September 2000, a 
transcript of which is of record.

This case was previously before the Board in April 2001, at 
which time it was determined that new and material evidence 
had been presented, but that additional development was 
necessary with respect to the underlying claim of service 
connection for multiple sclerosis.  Among other things, the 
RO was to obtain any pertinent medical records identified by 
the veteran that were not currently on file, and to accord 
him a VA neurological examination to determine the etiology 
of his multiple sclerosis.  As a preliminary matter, the 
Board finds that the RO has substantially complied with the 
remand directives, and that a new remand is not required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Although the veteran reported pre-service symptoms of 
tingling, numbness, swollen or painful joints, and cramps in 
his legs, the pre-induction examination was negative for a 
diagnosis of multiple sclerosis or an opinion at that time 
suggesting that the veteran's symptoms might be due to 
multiple sclerosis, which raises a presumption of soundness 
at the time of his entry into service; there is no clear and 
unmistakable evidence to show that the condition preexisted 
service, the overwhelming weight of the evidence shows that 
his multiple sclerosis was not present prior to, during or 
within 7 years of service, and the preponderance of the 
evidence is against a causal link between the veteran's 
multiple sclerosis and any incident of or finding recorded 
during service.



CONCLUSION OF LAW

Service connection is not warranted for the veteran's 
multiple sclerosis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002), or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099-2100.

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim by various 
documents, including the September 1999 rating decision, the 
May 2000 Statement of the Case (SOC), correspondence dated in 
June 2001 and March 2002, and the March 2003 Supplemental 
Statement of the Case (SSOC).  In essence, these documents 
informed the veteran of what he must show to prevail in his 
claim, what information and evidence he was responsible for, 
what evidence VA must secure, as well as the overall status 
of his claim including VA's efforts to obtain the pertinent 
medical records he identified.  Further, the April 2001 Board 
remand informed him of the enactment of the VCAA, the June 
2001 and March 2002 correspondence specifically addressed the 
applicability of the VCAA to the facts of this case, and the 
March 2003 SSOC included a summary of the pertinent 
regulatory provisions.  Therefore, there is no further duty 
to notify.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Regarding the duty to assist, the record 
reflects that the veteran has not identified any pertinent 
evidence that has not been obtained or requested by the RO.  
For example, correspondence dated in October, November, and 
December 2002 requested medical records from all health care 
providers he identified.  The veteran also had the 
opportunity to present testimony in support of his claim at 
the September 2000 personal hearing.  Moreover, he was 
accorded VA examinations by specialists in neurology in 
conjunction with this case, which included competent medical 
opinions regarding the approximate onset date of his multiple 
sclerosis.  Although the veteran has requested an additional 
medical examination or opinion in this case, for the reasons 
stated below, the Board finds that no such development is 
warranted based on the facts of this case.  Thus, the duty to 
assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


Background.  The veteran contends, in essence, that his 
multiple sclerosis was either incurred in or aggravated by 
his period of active duty.  Among other things, the veteran 
indicated at his September 2000 personal hearing that while 
he did have problems prior to service with headaches, swollen 
joints, and tingling in his body, these problems greatly 
increased while on active duty.  He noted that he was treated 
for pneumonia during service, as well as optic neuritis of 
the optic nerve, which he said was part of multiple 
sclerosis, and he described an in-service head and neck 
injury.  It was also indicated that his multiple sclerosis 
was caused or exacerbated by the physical activities of 
service.  The veteran further described his post-service 
medical treatment as well as his current symptomatology.

The veteran's service medical records reflect that his 
neurologic condition was clinically evaluated as normal on 
his December 1969 pre-induction examination.  At the time of 
this examination, he indicated on his Report of Medical 
History that he had experienced, in part, swollen or painful 
joints, cramps in his legs, painful or "trick" shoulder or 
elbow, and foot trouble.  Nevertheless, these records show no 
diagnosis of multiple sclerosis at that time or at any other 
time during active service.  However, there are references to 
treatment for upper respiratory infection and bronchitis in 
August and November 1970, as well as February 1971.  He was 
also treated for complaints of neck pain in August 1970.  X-
rays taken of the skull in November 1970 revealed prominent 
pachonian sinuses in the biparietal areas, but no fracture or 
bony abnormality was demonstrated.  On his expiration of term 
of service examination, the veteran's neurologic condition 
was clinically evaluated as normal.

The evidence also includes various post-service medical 
records which cover a period through 2003, to include medical 
treatise evidence regarding multiple sclerosis.  In pertinent 
part, these records first indicate findings of multiple 
sclerosis in 1991.  Specifically, records dated in January 
1991 reflect that he was treated for complaints of 
progressive visual loss of the right eye over the past 1.5 
years.  Impression at that time was right optic atrophy and 
mild cerebellar system incoordination, etiology undetermined.  
Subsequent records from February 1991 reflect that a MRI of 
the brain resulted in findings consistent with multiple 
sclerosis.  Thereafter, medical records reflect findings of 
multiple sclerosis on various occasions.

In a January 2000 statement, M. L. L., M.D. (hereinafter, 
"Dr. L"), noted that he had been a specialist in Family 
Practice from 1953 until 1991 when he retired, and although 
his medical records no longer exist, he distinctly remembered 
caring for the veteran and his family over a period of 
several years.  Dr. L also noted that he saw the veteran in 
the early 1970s, while he was on leave from the military for 
his father's funeral, for symptoms of what Dr. L diagnosed as 
a case of "walking pneumonia."  Further, Dr. L noted that 
he gave the veteran an injection of penicillin for this 
condition, and strongly advised that he check with his 
medical department for additional care upon his return to the 
military.  Dr. L stated that the veteran was not given a 
prescription at that time.

In an April 2000 statement, S. S. Z., M.D. and Ph.D. 
(hereinafter, "Dr. Z"), stated that the veteran reported a 
history of multiple sclerosis, including symptoms that might 
be referable to such back to the late 1960s.  He reportedly 
developed paresthesias in his upper and lower extremities; 
and intermittent back pain in the 1970s and 1980s, diagnosed 
as degenerative joint disease with herniated discs in the 
cervical and lumbar region.  He also developed lower 
extremity weakness during that time.  Further, in 1989 he 
reportedly had an episode of right visual loss which was 
diagnosed as optic neuritis, and an MRI at that time was 
consistent with a diagnosis of multiple sclerosis.  However, 
he had no spinal tap at that time.  Dr. Z also summarized the 
veteran's symptomatology, as well as the objective 
examination results.  Overall impression was secondary 
progressive multiple sclerosis.  Dr. Z noted that the veteran 
had asked him to comment on whether the veteran's time in the 
military in the late 1960s and early 1970s could have 
contributed to the onset of his multiple sclerosis or led to 
an exacerbation of his symptoms.  Dr. Z opined that the 
veteran's multiple sclerosis was not caused by his period of 
active duty for two reasons.  First, it appeared that the 
veteran had symptoms referable to multiple sclerosis prior to 
induction.  Second, there was no clear association of an 
environmental exposure in the military that led to multiple 
sclerosis.  Nevertheless, Dr. Z stated that he could not rule 
out this possibility, but that there was no clear data to 
support this contention.  In addition, Dr. Z stated that it 
was possible that stress associated with military service 
could have exacerbated the veteran's symptoms, but there was 
no way of knowing whether this was the case, or of knowing if 
the veteran's time in the military had made his multiple 
sclerosis worse.

Dr. L submitted a new statement in June 2000, in which he 
noted the veteran had asked him to review his December 1969 
pre-induction medical history questionnaire.  Based on this 
review, Dr. L stated that, in retrospect, the veteran had 
indicated in 1969 that he had some of the symptoms of 
multiple sclerosis, as listed in the Merck Manual.  Dr. L 
further stated that, if the veteran was indeed suffering from 
this dreadful disease at the time he was in the service, then 
his strenuous physical activity in all likelihood "was not 
in the best interests of his health."

A July 2000 private medical statement from M. M. I., M.D., 
noted that he had reviewed the veteran's MRI films from the 
early 1990s, and that the findings were consistent with 
multiple sclerosis, and that this would be the first 
diagnosis to come to mind.

In an August 2000 private medical statement, T. J. O., M.D. 
(hereinafter, "Dr. O"), noted that the veteran asked him to 
comment on whether multiple sclerosis was exacerbated by 
military service.  Dr. O further noted that the veteran had 
been on Betaseron since 1993, that he had a brain scan in 
1991 which showed some suspicious high intensity lesions 
around the periventricular regions and basal ganglia areas of 
the brain, that he had an episode of "walking pneumonia" in 
1970 after his first year of military service, and that he 
had a problem with fatigue since 1970.  Dr. Z's statement was 
also summarized.  Regarding the effect of military service, 
Dr. O noted that the veteran reported numbness before he 
entered the military, but that this seemed fairly young for 
onset.  However, if it was, then the military was not 
responsible for the cause.  Additionally, Dr. O opined that 
the military might "be responsible for some exacerbation."  

In an August 2000 VA neurological consultation report, a 
clinician indicated that he had reviewed the veteran's 
records, and that, among other things, there were no records 
indicating specific neurologic complaints either during or 
before the military that were met by objective findings on 
examination.  Moreover, the clinician stated that, based on 
his review of the records, there was some evidence that the 
veteran had demyelinating disease in the past and that he 
probably had secondarily progressive multiple sclerosis.  
However, it was unclear from the records how much of a 
differential diagnosis was gone through to do other testing, 
and that it was not very clear as to when the onset of the 
multiple sclerosis was.  The clinician emphasized that there 
was not much support for a diagnosis back before the 1990s, 
and certainly not at the time of his military training and 
service.  

Also of record is a September 2000 private medical statement 
from W. B. S., M.D. (hereinafter, "Dr. S") who noted that 
the veteran reported he had numbness and tingling in his 
hands and feet with other symptoms consistent with 
demyelinating disease at the time of his induction into 
military service, and that while on active duty he sustained 
virus disease, emotional and physical stress, as well as 
walking pneumonia.  Dr. S further noted that the veteran 
considered that these events might have precipitated more 
multiple sclerosis.  However, Dr. S stated that he had 
discussed with the veteran that he (Dr. S) was not aware of 
any consensus that such factors precipitated more multiple 
sclerosis.

In accord with the Board's remand directives, the veteran 
underwent a VA neurologic examination in January 2003, at 
which the examiner noted that the veteran's claims folder had 
been reviewed.  Further, the examiner noted, among other 
things, that the veteran served in the military from 1970 to 
1972, at the age of 20; that he reportedly suffered from 
meningitis during service, as well as walking pneumonia; that 
he had a minor low back injury when he hit his head on the 
left temple during service, but did not complain about it at 
that time; that he started drinking alcohol at the age of 15 
and continued to gradually increase the amount over a period 
of the next 30 years, and acknowledged drinking while in the 
service.  The examiner indicated that the symptoms of 
tingling and numbness which the veteran described starting in 
the service might be related to this alcohol intake.  In 
addition, the veteran's post-service work history was 
summarized, as was his current symptomatology, family 
history, and social history.  

Following examination of the veteran, the examiner diagnosed 
multiple sclerosis beginning in 1991, with the first symptom 
of right optic neuropathy; longstanding condition of 
peripheral neuropathy, caused by heavy drinking from age of 
15 to age of 49, some 30 plus years; symptoms of hypalgesia, 
numbness, and cramps in the legs, which were considered 
secondary to peripheral neuropathy rather than from multiple 
sclerosis; and no signs of spasticity or hyperreflexia in 
arms or legs.  The examiner also opined that the veteran's 
multiple sclerosis began only in 1991, and was not present 
while he was in service, nor was it present within 7 years 
from service.  Further, the examiner opined that most of the 
symptoms of tingling and numbness the veteran was trying to 
describe and allegedly present prior to service were 
considered to be due to peripheral neuropathy, and that, in 
this particular case, the peripheral neuropathy was most 
probably caused by the veteran's heavy use of alcohol and 
heavy smoking.  The examiner also emphasized that the 
clinician who completed the August 2000 VA neurological 
consultation report had made a point that onset of multiple 
sclerosis was sometime between 1990 or 1991, and not earlier, 
and that he (the examiner) agreed with the August 2000 
clinician.  Moreover, the examiner opined that no incident in 
the service had any connection with the onset of multiple 
sclerosis in this particular veteran.  The examiner stated 
that it was not likely that multiple sclerosis was present 
before 1991, because it was quite characteristic of multiple 
sclerosis to begin with one-sided optic atrophy as the first 
symptom.  It was also very, very unlikely that multiple 
sclerosis would begin with tingling and numbness which the 
veteran tried to describe.  Therefore, the examiner felt that 
it was most probably and most likely the case that the 
veteran's multiple sclerosis was not connected with his 
military service nor did it begin within 7 years of military 
service.  In addition, the examiner stated that it appeared 
that most of the prior examiners had missed the veteran's 
heavy use of alcohol consumption carried on for such a long 
period of time in this particular case, and, thereby, missing 
the connection and ascribing some of the nonspecific symptoms 
to the condition of multiple sclerosis.

In a March 2003 statement, the veteran requested that he be 
accorded a new examination conducted by a clinician other 
than the January 2003 VA neurologic examiner.  He asserted 
that information provided to the January 2003 examiner was 
false and incorrect.  

In a July 2003 statement, the veteran's representative 
asserted that he was requesting an independent medical 
expert's (IME) opinion with respect to this case, pursuant to 
38 C.F.R. § 3.328.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A claimant who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination. 38 
U.S.C.A. §§ 1111, 1137.  However, the presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service.  38 
U.S.C.A. §§ 1111 and 1132.  In determining whether a disorder 
existed prior to entry into service, it is important to look 
at accepted medical principles including clinical factors 
pertinent to the basic character, origin, and development of 
the disorder.  38 C.F.R. § 3.304(b)(1).  History given by the 
veteran, which conforms to accepted medical principles, in 
conjunction with basic clinical data, is probative evidence 
of the incurrence, symptoms, and course of the disorder.  38 
C.F.R. § 3.304(b)(2).

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and multiple sclerosis becomes 
manifest to a degree of 10 percent or more within 7 years 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8018 (2002), a minimum rating of 30 
percent is assignable for multiple sclerosis.

To establish service connection for a chronic disease on a 
presumptive basis, it is not required that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance. 38 C.F.R. 3.307(c).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for multiple sclerosis.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu, supra.  
Consequently, his contentions cannot constitute competent 
medical evidence.  Thus, while he is competent to describe 
his visible symptomatology, he is not competent to diagnose 
an underlying medical condition nor provide a competent 
medical opinion as to the etiology thereof.

Initially, the Board notes that the veteran has reported 
various pre-service symptoms such as tingling and numbness.  
Further, at the time of his December 1969 pre-induction 
examination, he indicated that he had experienced, among 
other things, swollen or painful joints and cramps in his 
legs.  However, the law provides that a veteran who served 
during a period of war or during peacetime service after 
December 31, 1946, is presumed to be in sound condition 
except for defects, infirmities, or disorders noted when 
examined and accepted for service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
a disease existed prior to service.  38 U.S.C.A. §§ 1111, 
1132.  Here, there is no competent medical evidence which 
noted multiple sclerosis at the time of the veteran's entry 
into active service.  Clinical evaluation of the neurological 
system and the extremities was normal at the time of the pre-
induction examination.  The report of the preinduction 
examination contains no finding or opinion suggesting a 
diagnosis or even raising a suspicion of multiple sclerosis.  
Thus, there is a presumption of soundness; a presumption that 
the veteran did not have multiple sclerosis upon entry into 
service.  See Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
The remaining service medical records, to include a report of 
a separation examination, which included a normal clinical 
evaluation of the neurological system, are also negative for 
any abnormal findings that were attributed to multiple 
sclerosis.  Thus, multiple sclerosis is not apparent at the 
time of entry or during service.  

In reviewing the post-service medical evidence, the Board 
finds that the overwhelming weight of the evidence is against 
a finding that the veteran had multiple sclerosis prior to or 
at the time of his entry into service.  Dr. Z indicated in an 
April 2000 statement that, based on the veteran's history, it 
appeared that he had symptoms referable to multiple sclerosis 
prior to induction.  Dr. S noted that the veteran reported he 
had numbness and tingling in his hands and feet with other 
symptoms consistent with demyelinating disease at the time of 
his induction into military service.  Thus there is some 
medical evidence to support a finding of preexisting multiple 
sclerosis, albeit based on the veteran's history obtained 
approximately 30 years after the enlistment examination.  Dr. 
L indicated, in pertinent part, that if the veteran was 
indeed suffering from this dreadful disease at the time he 
was in the service, then his strenuous physical activity in 
all likelihood "was not in the best interests of his 
health."  This statement is obviously speculative as to 
whether the veteran had the disease at issue at the time he 
entered service.  Dr. I merely opined that the veteran had 
MRI findings in the early 1990s that are consistent with 
multiple sclerosis, a fact that is not in dispute.  Dr. O 
indicated that the veteran's history of numbness during the 
period of time in question seemed fairly young for an onset 
of multiple sclerosis but, if it was, then the military was 
responsible for the cause or might be responsible for an 
exacerbation of the disease.  The statement that if multiple 
sclerosis was present prior to service is also obviously 
speculative on this question.  It is apparent that these 
physicians did not review the service medical records, which 
included normal neurological examinations at the times of 
entry to separation from service and were completely negative 
for any suspicion of multiple sclerosis.  The other opinions 
on point, obtained by two VA neurologists who reviewed the 
relevant medical evidence in the claims files, to include the 
above opinions, and examined the veteran, are against the 
claim that the veteran had multiple sclerosis prior to 
service or at any time prior to the 1990s.  These opinions 
from specialists in neurology were well supported by a 
rationale, particular the latter opinion, with citations to 
the clinical record.  Moreover, unlike the private opinions 
noted above, they were unequivocal in nature.  As such, the 
veteran is presumed to have been in sound condition at the 
time of his entry into active duty and there is no clear and 
unmistakable evidence to rebut the presumption of soundness.  
See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Under 
these circumstances, there is no question of aggravation of a 
preexisting disorder for adjudication.  See VAOPGPRECGC 3-
2003.

Although the veteran reported pre-service symptoms of 
tingling, numbness, swollen or painful joints, and cramps in 
his legs, the neurological part of the pre-induction 
examination was normal; in fact the entire examination, to 
include the extremities, was normal, aside from a scar, and 
the report is negative for a diagnosis of multiple sclerosis 
or an opinion at that time suggesting that the veteran's 
symptoms might be due to multiple sclerosis, which raises a 
presumption of soundness at the time of his entry into 
service.  There is no clear and unmistakable evidence to show 
that the condition preexisted service.  The overwhelming 
weight of the evidence shows that the veteran's multiple 
sclerosis was not present prior to or during service.  

Turning to the questions of whether the veteran's current 
multiple sclerosis was present during or within 7 years of 
service, or is causally linked to some incident of or finding 
recorded during service, the Board notes that there is 
competent medical evidence which both supports and refutes 
such a finding.  Specifically, the April 2000 statement form 
Dr. Z, the June 2000 statement from Dr. L, and the August 
2000 statement from Dr. O lend some support the claim, albeit 
with a fair amount of speculation, while the August 2000 VA 
neurological consultation report and the January 2003 VA 
neurologic examination are against the claim.

The Board acknowledges that it must account for the evidence 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

With respect to the evidence in support of the veteran's 
claim, the Board notes that, as noted above, all of these 
medical statements are expressed in speculative terms.  The 
Court has found that purely speculative medical opinions do 
not provide the degree of certainty required for medical 
nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Bostain v. West, 11 Vet. App. 124, 127 (1998); see also 38 
C.F.R. § 3.102 (By reasonable doubt is meant ... a substantial 
doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.).  
Although much of this caselaw was issued in the context of 
the now defunct well-grounded claim analysis, the Board notes 
that these cases still support the proposition that such 
speculative opinions are entitled to little or no probative 
weight.  

In contrast, both the August 2000 VA neurological 
consultation report and the January 2003 VA neurologic 
examination were not expressed in such speculative terms.  
Further, both of these reports emphasized that there was no 
objective medical findings of multiple sclerosis until 1991, 
many years after the veteran's discharge from active duty.  
Moreover, the January 2003 VA examiner provided a detailed 
rationale as to why the veteran's multiple sclerosis neither 
pre-existed service nor was incurred therein.  As this 
opinion was based upon both a neurologic examination of the 
veteran, as well as a review of his claims folder, which 
included the prior medical evidence both in support and 
against the claim, the Board finds that the January 2003 VA 
neurologic examiner's opinion is entitled to the most weight 
regarding the approximate onset date of the veteran's 
multiple sclerosis.  It is important to again emphasize that, 
aside from the rather speculative comments from the private 
physicians noted above, the two VA opinions that go against 
the veteran's alternative claims of pre-existing multiple 
sclerosis being aggravated during service and multiple 
sclerosis being present within the 7 year presumptive period 
or linked to some incident or finding of service were 
proffered by specialists in neurology.  Each opinion was 
supported by a review of all of the relevant evidence in the 
claims file, to include the private opinions submitted by the 
veteran.  They were unequivocal in nature and supported by a 
rationale, with citations to the clinical record.  

In summary, the record reflects that the overwhelming weight 
of the medical evidence shows that the veteran's multiple 
sclerosis was not present until many years after his period 
of active duty, and that the medical evidence which is 
entitled to the most weight regarding the etiology of this 
disability is against a finding that it is causally related 
to service.  Consequently, the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.

Inasmuch as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

As an additional matter, the Board notes that the veteran 
requested that he be provided with either a new examination 
or that an IME opinion be obtained with respect to his case.  
However, the Board finds that no such development is 
warranted with respect to this case.  While the veteran 
contended that the information provided to the January 2003 
VA neurologic examiner was false or incorrect, the Board is 
of the opinion that the facts summarized by the examiner are 
consistent with the record.  Further, no competent medical 
opinion is of record which expressly refutes the findings of 
this examiner.  Thus, the Board concludes that this 
examination is sufficient to resolve the issue regarding the 
etiology of the veteran's multiple sclerosis, and no new 
examination is warranted.

With respect to the request for an IME opinion, the Board 
notes that 38 C.F.R. 
§ 3.328 provides that when warranted by the medical 
complexity or controversy involved in a pending claim, an 
advisory medical opinion may be obtained from one or more 
medical experts who are not employees of VA.  However, as 
already stated, the Board has determined that the January 
2003 VA neurologic examination contains a comprehensive 
medical opinion that considered all evidence of record, and 
that this opinion is sufficient to resolve the appeal.  
Therefore, the Board concludes that solicitation of an IME is 
not warranted.


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

